Citation Nr: 0512475	
Decision Date: 05/05/05    Archive Date: 05/18/05	

DOCKET NO.  03-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee



THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at the Johnson County 
Health Center on April 20, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from November 1945 to 
May 1947.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from August 2002 determinations of 
the James H. Quillen, Department of Veterans Affairs (VA) 
Medical Center (MC) in Mountain Home, Tennessee.  In October 
2003, the Board remanded the case to comply with the 
veteran's request for a Travel Board hearing before a 
Veterans Law Judge.  The veteran subsequently withdrew his 
request for such hearing.  In December 2004, the Board again 
remanded the case for VCAA compliance.  On remand, in January 
2005, the VAMC notified the veteran of VCAA.  The case is now 
returned to the Board and is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's emergency room (ER) treatment on April 20, 
2002, at the Johnson County Health Center for severe right 
knee arthritis resulting in pain and discomfort was not 
rendered a medical emergency of such nature that delay would 
have been hazardous to life or health.



CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses provided at the Johnson County Health Center 
on April 20, 2002, have not been met, nor were such expenses 
lawfully authorized in advance.  38 U.S.C.A. §§1703, 1710, 
1728, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§17.52, 17.54, 17.120 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The veteran was not initially notified of VCAA prior to the 
initial adverse adjudication of his claim for payment of 
unauthorized medical expenses.  This was the purpose of the 
most recent December 2004 remand.  On remand, in January 
2005, the VAMC notified the veteran of the VCAA duties to 
assist.  He was notified of the evidence necessary to 
substantiate his claim; specifically, evidence tending to 
show that care provided was rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health and that VA facilities were not feasibly available 
to provide this care.  The VAMC offered to assist him in the 
collection of any evidence that he might reasonably identify.  
The veteran subsequently called to report that he received 
this notification and that he had no further evidence to 
submit.

All records of the veteran's treatment at the Johnson County 
Health Center on April 20, 2002, have been collected for 
review.  The veteran has provided several written arguments 
in his own behalf.  The veteran does not argue nor does the 
evidence on file indicate that there remains any additional 
relevant evidence which is uncollected for review.  The Board 
finds no reasonable possibility that any additional relevant 
evidence exists.  The Board finds that the veteran has been 
notified of the evidence he must submit and the evidence VA 
would collect on his behalf.  He has been requested to submit 
any evidence he might have in his possession, and that the 
duties to assist and notify of VCAA has been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 provide that when VA 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographical 
inaccessibility, or are not capable of furnishing the care or 
services required VA, as authorized in § 1710 of this title, 
may contract with nondepartment facilities to furnish certain 
types of medical care.  However, contracts for such treatment 
must be authorized in advance of the provision of such 
treatment.

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that VA 
shall furnish hospital care and medical services which the 
Secretary determines to be needed to any veteran for a 
service-connected disability and to any veteran who has a 
service-connected disability rated at 50 percent or more.  
These rules govern basic eligibility for direct VA care and 
treatment.

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (formerly 17.80) 
provide the rules governing the reimbursement of unauthorized 
medical expenses.  The United States Code provides that VA 
may reimburse veterans entitled to hospital care or medical 
services under this chapter for the reasonable value of such 
care or services, for which such veterans have made payment, 
from sources other than VA, where (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services rendered to a veteran in need thereof (a) 
for an adjudicated service-connected disability, (b) for a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability, (c) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (d) for any 
illness or injury in the case of the veteran who is a 
participant in a vocational-rehabilitation program and is 
medically determined to have been in need of care or 
treatment to make possible such entrance into a course of 
training or prevent interruption of a course of training, and 
(3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

Analysis:  Although not granted until subsequent to the April 
20, 2002, private medical care which is the subject of this 
claim, the veteran was, in July 2004, granted increases in 
service-connected disability sufficient to warrant an award 
of a total rating based upon individual unemployability, made 
effective back to January 30, 2001.  The veteran at present 
is evaluated as 70 percent disabled from essential loss of 
use of the right hand, 40 percent disabled for right shoulder 
disability, 10 percent disabled from the donor site residuals 
of a left iliac bone graft, 10 percent disabled from left 
hand arthritis, and 10 percent disabled from a pain disorder 
associated with psychological factors related to other 
service-connected disability.  He was historically in receipt 
of combined evaluations of 70 percent from October 1994, 80 
percent from May 1996, and 90 percent from February 2003.  

A review of the evidence on file indicates that the veteran 
received most of his routine care and treatment from the 
James H. Quillen VAMC in Mountain Home, Tennessee, a distance 
reported as some 28 miles from the veteran's home.  It is 
also apparent that for certain limited purposes, and with 
prior contractual arrangements established, the veteran was 
occasionally provided medication and certain other treatment 
at the Johnson County Health Center, which is apparently 
located somewhat closer to the veteran's home than the VAMC.

On April 20, 2002, the veteran presented himself at the 
Johnson County Health Center ER with complaints of right knee 
pain.  An X-ray study at that facility noted marked 
osteoarthritic changes with bony irregularity at the distal 
end of the femur and proximal end of the tibia.  There was 
significant narrowing with almost an absence of the joint 
space in the medial aspect.  There appeared to be 
calcification or possible loose bony bodies in the medial 
aspect of the knee joint space.  There was no evidence of 
acute injury.  An intake note indicated that the veteran had 
been sleeping the previous night when the knee pain started.  
He was a poor historian.  Pain was worse with movement.  The 
veteran was also taking antibiotics at present for a severe 
cold.  Other treatment records indicated that this pain was 
of sudden onset and had been continuous in nature.  Severity 
was noted as "moderate" rather than "severe."  It was also 
noted that the veteran had a long history of right knee pain, 
and that he had been followed by VA for this.  The discharge 
disposition was that the veteran should depart with a friend 
and that weight-bearing should be on crutches.  

The veteran wrote in various statements that he had 
significant right knee and right hip pain which caused him to 
seek treatment at the closest location because it caused him 
difficulty in ambulating.  He wrote that he used crutches to 
get to his car and that he drove using a cane to operate the 
accelerator and breaks of his car.  He felt that he could not 
travel the further distance at the time to the VAMC without 
jeopardizing his safety.  He wrote that he had routinely 
received treatment at the Johnson County Health Center and 
did not understand why VA would not pay for this emergency 
treatment.

These unauthorized medical expenses are alternatively 
characterized as $229 (including $121 for X-rays and $108 for 
emergency room), with a later billing for $125 for the 
emergency room.  The records of the veteran's private medical 
treatment on April 20, 2002, note complains of significant 
right knee pain.  It is also noted that there was a long 
history of right knee pain.  X-rays revealed significant 
arthritis and joint space narrowing, but no acute trauma.  

Upon receipt of the claim for payment of these medical 
expenses, the case was referred first to a fee-basis 
evaluating physician who denied the claim based upon the non-
emergent nature of the veteran's treatment for knee pain.  
The veteran subsequently requested reconsideration of his 
claim, and it was subsequently reevaluated by the Chief of 
Primary Care, who again denied payment due to the non-
emergent nature of the veteran's medical treatment provided 
on that day.  

Although the veteran has written that his hip and knee pain 
were significant, and that it was with some degree of 
difficulty that he was able to drive himself to the closer 
facility of the Johnson County Health Center, there is 
essentially an absence of competent evidence on file which in 
any way characterizes the treatment the veteran received at 
the Johnson County Health Center as being necessary such that 
delay "would have been hazardous to the veteran's life or 
health."  Neither the medical records of the veteran's 
treatment at that facility nor the assessments by a fee-basis 
evaluating physician and the Chief of Primary Care are 
significantly rebutted by the veteran's written statements.  

A clear preponderance of the evidence is against a finding 
that the veteran's right knee pain required, either 
objectively or subjectively, immediate medical care and that 
delay in such treatment would have been hazardous to the 
veteran's life or health.  Of course, pain is a subjective 
complaint and is certainly important to the individual 
experiencing it; however, a long history of knee pain is not 
indicative of a medical emergency such as might be suggested 
by a sudden onset of chest pain, which an individual might 
reasonably perceive as an incipient heart attack.

The veteran is and was not service-connected for right knee 
disability but, this does not matter considering that the 
veteran was in fact in receipt of a total rating based upon 
individual unemployability effective from January 2001, prior 
to the treatment in question in April 2002.  The veteran was 
able to drive to the Johnson County Health Center and may or 
may not have been able to drive the full 28 miles to the 
VAMC.  

These other requisite factors for payment of unauthorized 
medical expenses need not be addressed because the Board 
finds, narrowly, that payment of these expenses may not be 
made because the veteran's right knee pain for which he 
sought treatment for at the Johnson County Health Center, was 
not emergent in nature because the veteran's knee pain is not 
shown to have been of a nature that delay in receiving 
treatment therefore would have been hazardous to the 
veteran's life or health.

It also appears that the veteran may have presented at the 
Johnson County Health  Center believing VA would be 
responsible for payment of this treatment simply because he 
had, based upon VA prior approval, received certain treatment 
at that facility which VA had paid for in the past.  It is 
clear, however, that the treatment that the veteran received 
at that facility on April 20, 2002, was not preapproved for 
payment by VA.



ORDER

There was no authorization or preapproval of VA payment for 
the veteran's private medical care with the Johnson County 
Health Center on April 20, 2002, and the claim for payment of 
those unauthorized medical expenses is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


